Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
	Independent claim 1 recites a hydrogen gas storage container comprising a plastic liner which comprises, in order from the inside to the outside: 
an inner layer based on PVDF,
a first layer of adhesive,
at least one intermediate layer based on HDPE,
a second layer of adhesive,
a barrier layer based on EVOH,
a third layer of adhesive,
a layer of re grind, and
an outer layer based on HDPE,
wherein said inner layer forms the inner layer of said hydrogen gas storage container and is in contact with hydrogen gas, when present, wherein said inner layer has a lower hydrogen permeability than said at least one intermediate layer, and wherein when more than one intermediate layer is present the intermediate layers are separated by a layer of adhesive.

	Independent claim 17 recites a hydrogen gas storage container comprising a plastic liner which comprises, in order from the inside to the outside an inner layer based on PVOH, at least one intermediate layer based on HDPE, a barrier layer, wherein said inner layer forms the inner layer of said hydrogen gas storage container and is in contact with hydrogen gas, when present, wherein said inner layer has a lower hydrogen permeability than said at least one intermediate layer.

	The prior art fails to disclose or render obvious a hydrogen gas storage container comprising a plastic liner which comprises the combination of an inner layer based on PVOH, an intermediate layer based on HDPE, and a barrier layer, wherein said inner layer forms the inner layer of said hydrogen gas storage container and is in contact with .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/SHEEBA AHMED/Primary Examiner, Art Unit 1787